Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Announces Final Core Assay Results From 2008 Exploration Program << Native Gold Discovered in Till Sample TDS6-084, Intervals Grading up to 0.76 g/t Au at Y Lake Trend, and Interval Assaying 9.27 g/t Pt at Ferguson Lake West Zone >> TORONTO, March 2, 2009 /CNW/ - Starfield Resources Inc. (TSX: SRU/OTCBB: SRFDF) today announced assay results from the final core samples obtained from holes drilled during the 2008 exploration program at the Company's Ferguson Lake project in Nunavut. "The 2008 drilling and exploration season was very successful," said Andre Douchane, President and CEO. "Based on the 2008 results, we believe that the resource study currently underway will allow us to upgrade more of the inferred resource to an indicated resource. During 2008, we identified more intercepts in the low-sulphide, high-grade PGM mineralization, which occurs in the footwall beneath the Ferguson Lake massive sulphide deposit. Of particular significance is hole FL08-414 which assayed 9.27 g/t platinum. This hole extends the main area of the high-grade low-sulphide mineralization further west. This additional information should add to our understanding of the geology and geometry of this mineralization, and allow us to begin building a resource model." "The exploration effort outside of the Ferguson Lake project was extremely fruitful," added Mr. Douchane. "Through drilling, we gathered important information on the Grizzly Trend, the North Zone, and the Y Lake Trend. Y Lake was particularly productive, returning up to 0.76 g/t of gold.
